DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed September 19, 2018.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters: 
"201" and "6011" have both been used to designate first display units;
"202" and "6012" have both been used to designate second display units; and
"203" and "6013" have both been used to designate third display units.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of first areas; the plurality of second areas, the plurality of third areas, red sub-pixels, green sub-pixels, and blue sub-pixels must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because “comprises” should have been includes in line 2.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY PANEL AND DISPLAY DEVICE HAVING DISPERSION AND NON-DISPERSION AREAS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 recites the limitation: 
"the display units" in lines 4 and 15-16 of claim 1, and lines 4 and 12-13 of claim 10;
"the dispersion areas" in line 7 of both claims; and
"the dispersion area" in line 9 of both claims.  
There is insufficient antecedent basis for this limitation in the claim.
NOTE:  Please correction independent claims for similar issues.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 10 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriya (US 2007/0077502 A1).
In regard to claim 10, Moriya teaches a display panel, comprising: a substrate 2’; a plurality of display units 11’ formed on the substrate 2’; a thin film encapsulation layer  6 formed on the display units 11’; and a dispersion layer 5 formed on the thin film encapsulation layer 6, wherein the dispersion layer 5 includes dispersion areas 5R/5G/5B and non-dispersion areas 50, and the dispersion areas 5R/5G/5B and the non-dispersion areas 50 are arranged alternatively; wherein the dispersion area 5R/5G/5B includes a first dispersion region 5R, a second dispersion region 5G and a third dispersion 5B; a color filter substrate 4 formed on the dispersion layer 5, wherein the color filter substrate 4 includes a plurality of color filter units 4R/4G/4B corresponding to the display units 11’ and shielding layers 3, and each of the shielding layers 3 are disposed in a space between two color filter units 4R/4G/4B; and a cover plate 8 formed on the color filter substrate 4 (Figures 1.2, pages 4-16, paragraphs [0059]-[0171]). 
In regard to claim 14, Moriya teaches the non-dispersion areas 50 made of a black shading material (Figures 1.2, pages 4-16, paragraphs [0059]-[0171]).
In regard to claim 15, Moriya teaches each of the color filter units 4R/4G/4B having a color that is the same as a color of a corresponding one of the display units that correspond to said color filter unit 4R/4G/4B (Figures 1.2, pages 4-16, paragraphs [0059]-[0171]).

In regard to claim 17, Moriya teaches the display units 4R/4G/4B include first display units, second display units and third display units; the first display units, the second display units and the third display units are one of the red sub-pixels, the green sub-pixels and the blue sub-pixels, and a color of the sub-pixels of the first display units, the second display units and the third display units are different (Figures 1.2, pages 4-16, paragraphs [0059]-[0171]).

Allowable Subject Matter
As best understood, claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 12-13 are objected to as being dependent upon objected claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Heo et al. (US 2019/0220126 A1)		Kaneko et al. (US 7,391,484 B2)
Kim (US 2018/0061894 A1)		Nakamura (US 2016/0190508 A1)	Nakamura (US 10,043,439 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




IMS
April 7, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822